UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-6943



JOHN WAYNE BROWN,

                                             Plaintiff - Appellant,

          versus


OFFICER TILLMAN, Correctional Officer; EDWARD
MORRIS; W. P. ROGERS; C. H. ALLAN; CORREC-
TIONAL OFFICER PALMER; CORRECTIONAL OFFICER
GUILLORY; CORRECTIONAL OFFICER HUGHES; COR-
RECTIONAL OFFICER COLLINS; CORRECTIONAL OFFI-
CER JEFFERSON; CORRECTIONAL OFFICER ROWELETTE;
CORRECTIONAL OFFICER BARKSDALE; CORRECTIONAL
OFFICER   DUNMOODIE;    CORRECTIONAL   OFFICER
GREENE; CORRECTIONAL OFFICER BENTLEY; CORREC-
TIONAL OFFICER TOWNSEND; CORRECTIONAL OFFICER
WISE; CORRECTIONAL OFFICER MCCULLOUGH; COR-
RECTIONAL   OFFICER   BURLIEGH;   CORRECTIONAL
OFFICER SUTTON; CORRECTIONAL OFFICER COUTO;
SERGEANT    JOHNSON;   CORRECTIONAL    OFFICER
CARABALLO; CORRECTIONAL OFFICER VILLARS; T.
CROWDER, Correctional Officer; T. E. BROWN,
Correctional Officer; CORRECTIONAL OFFICER
SIMMONS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-94-1423-AM)


Submitted:   December 30, 1998             Decided:   March 12, 1999
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wayne Brown, Appellant Pro Se.    Susan Campbell Alexander,
Assistant Attorney General, Vaughan Christopher Jones, OFFICE OF
THE ATTORNEY GENERAL, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     John Wayne Brown appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998), complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Brown v. Tillman, No. CA-94-1423-AM (E.D. Va. May 13 & 14, 1998).*

We also deny Brown’s motion for injunctive relief.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on May 11 & 12, 1998, the district court’s records show that they
were entered on the docket sheet on May 13 & 14, 1998. Pursuant
to Rule 58 and 79(a) of the Federal Rules of Civil Procedure, it
is the date that the order was entered on the docket sheet that
we take as the effective date of the district court’s decision.
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                3